
Exhibit 10.20

 
ORBITAL SCIENCES CORPORATION
2005 STOCK INCENTIVE PLAN


STOCK UNIT AGREEMENT
 
The capitalized terms below shall have the meanings assigned to them in the
Plan, unless otherwise defined in this Agreement.
 
Stock Unit Transferability
This grant is an award of Stock Units in the number of units set forth on the
cover sheet, subject to the vesting conditions described below.  Your Stock
Units may not be transferred, assigned, pledged or hypothecated, whether by
operation of law or otherwise, nor may the Stock Units be made subject to
execution, attachment or similar process.
 
Vesting
Your Stock Unit grant shall vest according to the schedule set forth on the
cover sheet; provided, that, you remain in Service on the relevant vesting
dates.  If your Service is terminated other than by reason of death or
Disability, you will forfeit any Stock Units in which you have not yet become
vested.  If you die or incur a Disability prior to any of the relevant vesting
dates, then your interest in the Stock Units will become 100% vested upon the
date of such event (the “Accelerated Vesting Date”).
 
Delivery of Stock Pursuant to Stock Units
The shares of Stock represented by this Agreement shall be delivered to you, or
to your eligible beneficiary or your estate on the vesting dates set forth on
the cover sheet (the “Vesting Dates”) or on the Accelerated Vesting Date, as
applicable; provided, that, if your Service is terminated other than by reason
of death, Disability or for Cause prior to any of the Vesting Dates, you will
instead be delivered the vested portion of the shares of Stock represented by
this Agreement.  If your Service terminates for Cause, you shall forfeit of all
of your Stock Units.
 
Withholding Taxes
In the event that the Company determines that any federal, state, local or
foreign tax or withholding payment is required relating to this grant, the
Company shall cause an immediate forfeiture of shares of Stock subject to the
Stock Units granted pursuant to this Agreement in an amount equal to the
withholding or other taxes due.
 
Retention Rights
This Agreement does not give you the right to be retained or employed by the
Company (or any Affiliates) in any capacity.
 
Stockholder Rights
You do not have any of the rights of a stockholder with respect to the Stock
Units unless and until the Stock relating to the Stock Units has been delivered
to you.
 
Adjustments
In the event of a stock split, a stock dividend or a similar change in the
Company stock, the number of Stock Units covered by this grant will be adjusted
(and rounded down to the nearest whole number) in accordance with the terms of
the Plan.
 
Applicable Law
This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.
 
Consent to Electronic Delivery
The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form.  By accepting this grant you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format.  If at any time you would prefer to receive paper copies of
these documents, as you are entitled to receive, the Company would be pleased to
provide copies.  Please contact the Legal Department to request paper copies of
these documents.
 
The Plan
The text of the Plan is incorporated in this Agreement by reference.  This
Agreement and the Plan constitute the entire understanding between you and the
Company regarding this grant of Stock Units.  Any prior agreements, commitments
or negotiations concerning this grant are superseded.  The Plan will control in
the event any provision of this Agreement should appear to be inconsistent with
the terms of the Plan.






 
 

--------------------------------------------------------------------------------

 
